Case 9:21-cv-81298-DMM Document 1 Entered on FLSD Docket 07/27/2021 Page 1 of 11




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA
                         WEST PALM BEACH DIVISION


    Christian Piescik, on Behalf of Himself)                   Case No.
    and All Others Similarly Situated,

    Plaintiff,

    vs.                                                        CLASS ACTION COMPLAINT

    CVS HEALTH, a Rhode Island
    corporation,                                               DEMAND FOR JURY TRIAL

    Defendant.




          Plaintiff, Christian Piescik (“Plaintiff”), by and through his attorneys, brings this action on
  behalf of himself and all others similarly situated against Defendant CVS Health (“Defendant” or
  “CVS”). Plaintiff hereby alleges, on information and belief, except for information based on
  personal knowledge, which allegations are likely to have evidentiary support after further
  investigation and discovery, as follows:
                                         NATURE OF CASE

  1.      This is a consumer Class Action against CVS Health for its false advertising, unfair and
  deceptive marketing practices, and materially misleading claims employed and disseminated in
  connection with the sale of its hand sanitizer (the “Product”).
  2.      On the front of each Product, Defendant represents that the Product would kill virtually all
  germs. The CVS Original Scent Moisturizing Hand Sanitizer and related CVS brands advertise on
  their bottles, “Kills 99.99% of Germs.” Defendant’s germ fighting representation is false,
  misleading, and reasonably likely to deceive the public.

                                                    1
Case 9:21-cv-81298-DMM Document 1 Entered on FLSD Docket 07/27/2021 Page 2 of 11




  3.     CVS’s marketing strategy has been successful, and the hand sanitizer is a popular product.
  However, that success is built around messaging that is materially misleading and deceptive to
  consumers, lacks a factual basis, and recklessly omits material information.
  4.     As a result of Defendant’s marketing claims and messaging, Plaintiff and other consumers
  reasonably and justifiably relied upon and attributed credence and value to the asserted benefits of
  the Product.
  5.     These statements, in that they are made with a degree of certainty to the hundredth digit,
  necessarily imply that a scientific study proves that the Product in fact kills 99.99% of germs.
  Accordingly, they are each false statements, as no scientific study supports them.
  6.      In fact, it is scientifically proven that alcohol-based hand sanitizer does not kill many types
  of germs. It does not kill many non-enveloped viruses, such as norovirus. "Norovirus is the leading
  cause of foodborne illness in the United States. It causes 58% of foodborne illnesses acquired in
  the United States." https://www.cdc.gov/norovirus/trendsoutbreaks/burden-US.html. It is hard to
  believe that Defendant’s hand sanitizer kills 99.99% of all germs, while excluding the family of
  viruses that causes more than half of all food borne illnesses in the country. It also does not kill
  bacterial spores, protozoan cysts, some parasites like Giardia, and the diarrhea-causing bacterium
  Clostridium difficile. Moreover, studies have shown that some bacteria are becoming alcohol
  resistant. For these reasons, no scientific study proves with any degree of certainty the overall
  percentage of germs which alcohol-based hand sanitizer kills.
  7.      CVS knew or should have known its claims were not backed by scientific studies to
  validate its 99.99% claims. However, CVS continues to make those false statements on the
  Product labels. The Product labels are therefore materially misleading, in that they plainly state, in
  a manner giving the impression that it has been scientifically proven, that the Product kills 99.99%
  of germs, when studies show that it does not kill many types of germs. Thousands of consumers
  have purchased these Products, particularly during the ongoing COVID-19 pandemic, in the false
  belief that they have been proven to kill 99.99% of germs. The claims are false and consumers
  have been deceived.
  8.      As a result of Defendants’ deceptive and misleading practices, Plaintiff and the Class
  Members were induced to purchase hand sanitizer which does not perform as advertised.
  Defendant has made millions of dollars in fraudulent sales to individuals who Defendant told were
  receiving a Product which had been proven, with a high degree of certitude, to kill almost every

                                                    2
Case 9:21-cv-81298-DMM Document 1 Entered on FLSD Docket 07/27/2021 Page 3 of 11




  germ. Defendant’s customers did not receive the benefit of their bargain. The Products do not kill
  many types of germs.

                                    JURISDICTION AND VENUE
  9.      This Court has jurisdiction over this matter under the Class Action Fairness Act
  (“CAFA”), 28 U.S.C. § 1332(d), as the amount in controversy exceeds $5 million, exclusive of
  interests and costs; it is a class action of over 100 members; and the Plaintiff is a citizen of a state
  different from at least one Defendant.
  10.    This Court has personal jurisdiction over Defendant. Defendant has sufficient minimum
  contacts with the state of Florida and purposefully availed itself, and continues to avail itself, of
  the jurisdiction of Florida through the privilege of conducting its business ventures in the state of
  Florida, thus rendering the exercise of jurisdiction by the Court permissible under traditional
  notions of fair play and substantial justice.
  11.    Venue is proper in this district under 28 U.S.C. § 1391(a) because a substantial part of the
  events or omissions giving rise to Plaintiff’s claims occurred in this district, as Defendant does
  business throughout this district, and Plaintiff made his purchase of the CVS hand sanitizer in this
  district and his purchased Product was delivered to, and used, in this district.
                                                  PARTIES
  12.    Plaintiff Christian Piescik (“Plaintiff”) is a natural person and a citizen of Palm Beach
  County, Florida, residing in West Palm Beach. Plaintiff purchased the hand sanitizer Product from
  a local West Palm Beach CVS store in March of 2020. Prior to his purchase, Plaintiff saw and
  reviewed Defendant’s advertising claims on the packaging and labeling itself, and he made his
  purchase of the hand sanitizer in reliance thereon. Plaintiff specifically relied upon representations
  made by Defendant that the hand sanitizer would kill germs as advertised. Plaintiff did not receive
  the promised benefits or receive the full value of his purchase.
  13.    Defendant CVS Health is a Rhode Island corporation with its principal business offices
  located at 1 CVS Drive, Woonsocket, Rhode Island. CVS is licensed to conduct business in
  Florida. Defendant is an American multinational consumer goods corporation. The company
  reported annual revenue of more than $268 billion in 2020.
  14.    Plaintiff reserves the right to amend this Complaint to add different or additional
  defendants, including without limitation any officer, director, employee, supplier, or distributor of



                                                     3
Case 9:21-cv-81298-DMM Document 1 Entered on FLSD Docket 07/27/2021 Page 4 of 11




  Defendant who has knowingly and willfully aided, abetted, or conspired in the false and deceptive
  conduct alleged herein.


                                     FACTUAL ALLEGATIONS

  15.      Plaintiff is an individual who purchased CVS brand alcohol-based hand sanitizer from one
  of Defendants’ stores. When Plaintiff purchased the hand sanitizer, the label on the bottle of hand
  sanitizer stated prominently that the Product would “kill 99.99% of germs.”
  16.      On the Product label, there is an asterisk next to the above statements, which leads to the
  following statement written in a much smaller font, or a statement similar to the following
  statement, on the back label: “Effective at eliminating 99.99% of many common harmful germs
  and bacteria in as little as 15 seconds.” Plaintiff did not read this disclaimer.
  17.      Further, a reasonable consumer who read this language would not understand it to take
  back the promise on the front of the bottle, to kill 99.99% of all germs.
  18.      Plaintiff read these statements on the Product labels and relied on them when purchasing
  the Products. Plaintiff believed that this statement meant that a scientific study proved that the
  Product would kill 99.99% of all known germs. That is because the statement included an exact
  figure for the percentage of germs that would be killed—99.99%. The statement did not read, “kills
  most germs,” it read “kills 99.99% of germs,” which indicates that some evidence supports the
  figure 99.99%.
  19.      The statement created a false impression. No scientific study indicates that alcohol-based
  hand sanitizers kill 99.99% of germs. In fact, many scientific studies show that hand sanitizers do
  not kill many prominent and harmful germs, and that they are less effective than washing one’s
  hands.
  20.      Recent studies show that some types of bacteria are becoming alcohol resistant due to the
  use of hand sanitizers. For instance, the bacterium Enterococcus faecium has been found to have
  become ten times more alcohol tolerant in the years after 2010 than it was in the years before 2010.
  https://www.forbes.com/sites/brucelee/2018/08/04/how-thisbacteria-may-ecoming-more-
  resistant-to-hand sanitizer/#138e8d1722dd.
  21.      Further, it is known that alcohol-based hand sanitizers do not kill many nonenveloped
  viruses, such as norovirus. See https://www.medicalnewstoday.com/articles/232708#1. As noted
  above, norovirus accounts for over half of the food-borne illnesses in the country.

                                                     4
Case 9:21-cv-81298-DMM Document 1 Entered on FLSD Docket 07/27/2021 Page 5 of 11




  22.     The science now shows that alcohol-based hand sanitizers do not kill bacterial spores,
  which              are          a           leading            cause             of           illness.
  (https://www.researchgate.net/publication/43353621_Effectiveness_of_Alcohol-
  Based_Hand_Rubs_for_Removal_of_Clostridium_difficile_Spores_from_Hands)
  23.     These studies further show that alcohol-based hand sanitizers do not kill protozoan cysts,
  which       grow          to   become        invasive      parasites,     such        as     Giardia.
  https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4510183/
  24.     The science shows that countless types of germs are not killed by alcohol-based hand
  sanitizers which makes the math finding these sanitizers kill 99.99% of all germs impossible to
  reconcile. Certainly, no study shows that the sanitizers kill any given number of germs such that
  an exact percentage of germs killed could be stated. Yet that is exactly what Defendants have done.
  Defendants made false statements.
  25.     Plaintiff purchased the hand sanitizer in reliance on these representations, believing that it
  had in fact been scientifically proven that the hand sanitizer killed 99.99% of all germs. Plaintiff
  received a Product that was not in fact proven to kill 99.99% of germs. Plaintiff did not get the
  Product that was advertised.

  CLASS ACTION ALLEGATIONS
  26.     Plaintiff brings this action on behalf of himself, and all similarly situated consumers
  pursuant to Rules 23(a) and 23(b)(2) and (3) of the Federal Rules of Civil Procedure as a member
  of the Class defined as follows (collectively, the “Class”). The Class of persons whom Plaintiff
  seeks to represent is defined as:

          All persons in Florida who, from the beginning of the applicable limitations period through
          the date of trial, purchased one or more of CVS brand hand-sanitzers for personal use and
          not for resale.

  27.     Excluded from the class are the Defendant, any parent, subsidiary or affiliate of the
  Defendant, any entity in which the Defendant has a controlling interest, and the respective officers,
  directors, employees, agents, legal representatives, heirs, predecessors, successors, and assigns of
  such excluded persons or entities.




                                                    5
Case 9:21-cv-81298-DMM Document 1 Entered on FLSD Docket 07/27/2021 Page 6 of 11




  28.     Plaintiff reserves the right to amend or otherwise alter the class definition presented to the
  Court at the appropriate time, or to propose or eliminate sub-classes, in response to facts learned
  through discovery, legal arguments advanced by Defendants, or otherwise.
  29.     Plaintiff and the members of the Class are so numerous that joinder of all members
  individually, in one action or otherwise, is impracticable.
  30.     There are questions of law and fact common to the Class.
  31.     Plaintiff’s claims are typical of the claims of the members of the Class. The named Plaintiff
  is a member of the Class of consumers described herein.
  32.     The named Plaintiff is willing and prepared to serve the Court and the proposed Class in a
  representative capacity with all the obligations and duties material thereto. Plaintiff will fairly and
  adequately protect the interests of the Class and has no interests adverse to or which directly and
  irrevocably conflicts with the interests of other members of the Class.
  33.     The interests of the named Class representative are co-extensive with, and not antagonistic
  to, those of the absent Class members. The proposed representative will undertake to represent
  and protect the interests of the absent Class members.
  34.     The named Plaintiff has engaged the services of counsel indicated below. Counsel is
  experienced in complex class-action litigation, will adequately prosecute this action, and will
  assert and protect the rights of, and otherwise will represent the named Class representative and
  absent Class members.
  35.     This action is appropriate as a class action pursuant to Rule 23(b)(2) and (b)(3) of the
  Federal Rules of Civil Procedure.
  36.     This action involves questions of law and fact common to Plaintiff and all members of the
  Class. Questions of law and fact common to Plaintiff and the Class include, but are not limited to,
  the following:
  a. whether Defendant owed a duty of care to Plaintiff and the Class;
  b. whether Defendant knew or should have known that the hand sanitizer could be ineffective;
  c. whether Defendant wrongfully represented and continues to represent that the hand sanitizers
  are effective;
  d. whether Defendant’s representations in advertising, warranties, packaging, and/or labeling are
  false, deceptive, and/or misleading;



                                                    6
Case 9:21-cv-81298-DMM Document 1 Entered on FLSD Docket 07/27/2021 Page 7 of 11




  e. whether the alleged omissions and misrepresentations are likely to deceive a reasonable
  consumer;
  f. whether Defendant had knowledge that those alleged omissions or misrepresentations were false,
  deceptive, and misleading;
  g. whether Defendant continues to disseminate those alleged omissions and misrepresentations
  despite knowledge that the representations are false, deceptive, and misleading;
  h. whether Defendant’s alleged omissions or misrepresentations and descriptions on the labeling
  of the hand sanitizer Products are likely to mislead, deceive, confuse, or confound consumers
  acting reasonably;
  i. whether Defendant engaged in unfair trade practices;
  j. whether Defendant engaged in false advertising;
  m. whether Defendant’s conduct was negligent per se;
  k. whether Plaintiff and the members of the Class are entitled to actual, statutory, and punitive
  damages; and
  l. whether Plaintiff and members of the Class are entitled to declaratory and injunctive relief.
  37.    There is no plain, speedy or adequate remedy other than by maintenance of this lawsuit as
  a class action because individual damages are relatively small, making it economically infeasible
  for Class members to pursue remedies individually. The prosecution of separate actions by
  individual members of the Class, even if theoretically possible, would create a risk of inconsistent
  or varying adjudications with respect to individual Class members against Defendant and would
  establish incompatible standards of conduct for Defendant.
  38.    Judicial determination of the common legal and factual issues essential to this case would
  be far more efficient and economical as a class action than in piecemeal individual determinations.
  39.    A class action is superior to other available methods for the fair and efficient adjudication
  of this controversy for at least the following reasons:
  •      given the complexity of issues involved in this action and the expense of litigating the
  claims, few, if any, Class members could afford to seek legal redress individually for the wrongs
  that Defendant committed against them, and absent Class members have no substantial interest in
  individually controlling the prosecution of individual actions;
  •      when Defendant’s liability has been adjudicated, claims of all Class members can be
  determined by the Court;

                                                    7
Case 9:21-cv-81298-DMM Document 1 Entered on FLSD Docket 07/27/2021 Page 8 of 11




  •       this action will cause an orderly and expeditious administration of the Class claims and
  foster economies of time, effort and expense, and ensure uniformity of decisions; and
  •       without a class action, many Class members would continue to suffer injury, and
  Defendant’s violations of law will continue without redress while Defendant continues to reap and
  retain the substantial proceeds of their wrongful conduct.
  47.     Plaintiff knows of no difficulty that will be encountered in the management of this litigation
  which would preclude its maintenance as a class action.
  48.     Defendant has acted on grounds applicable to the Class generally; therefore, Plaintiff seeks
  equitable and injunctive relief on behalf of the entire Class on grounds generally applicable to the
  entire Class.
                                               COUNT I
                                For Violations of Florida’s Deceptive
                                   and Unfair Trade Practices Act,
                                       Fla. Stat. 501.201 et seq.

  49.     Plaintiff realleges and incorporates by reference each of the allegations contained in the
  paragraphs above as if fully set forth herein.
  50.     Defendant violated and continues to violate Florida’s Deceptive and Unfair Trade Practices
  Act by engaging in unfair methods of competition, unconscionable acts and practices, and unfair
  and deceptive acts and practices in the conduct of their business.
  51.     The material misstatements and omissions alleged herein constitute deceptive and unfair
  trade practices, in that they were intended to and did deceive Plaintiff and the general public into
  believing that Defendant’s hand sanitizer Products were effective.
  52.     Plaintiff and Class members relied upon these advertisements in deciding to purchase the
  Product. Plaintiff’s reliance was reasonable because of Defendant’s reputation as a reliable
  company.
  53.     Had Plaintiff known that the Products were not as advertised, he would not have purchased
  them.
  54.     As a result of Defendant’s deceptive and unfair acts, Plaintiff and Class members have
  been damaged in the amount paid for the hand sanitizer Product.
  55.     Defendant’s conduct offends established public policy, and is immoral, unethical,
  oppressive, and unscrupulous to consumers.

                                                    8
Case 9:21-cv-81298-DMM Document 1 Entered on FLSD Docket 07/27/2021 Page 9 of 11




  56.    Plaintiff and Class members are entitled to damages in an amount to be proven at trial.
  57.    Defendant should also be ordered to cease its deceptive advertising and should be made to
  engage in a corrective advertising campaign to inform consumers that its hand sanitizer Products
  are not of the quality advertised.
                                               COUNT II
                               For False and Misleading Advertising,
                                           Fla. Stat. § 817.41

  58.    Plaintiff re-alleges and incorporates by reference the allegations of paragraphs 1-8 and 15-
  25 of the Complaint as if fully set forth herein.
  59.    On their website, in print advertisements, and in other forms of advertisements, Defendant
  made numerous misrepresentations of material fact that regarding its hand sanitizer Products
  quality.
  60.    Defendant knew that these statements were false.
  61.    Defendant intended that consumers rely on its false statements for the purpose of selling
  its Product.
  62.    Plaintiff and Class members did in fact rely upon these statements.           Reliance was
  reasonable and justified because of Defendant’s reputation as a reliable company.
  63.    As a result of Defendant’s misrepresentations, Plaintiff and Class members suffered
  damages in the amount paid for Defendant’s hand sanitizer Product.
  64.    Plaintiff and Class members are entitled to damages and injunctive relief as set forth above.
                                              COUNT III
                                          Unjust Enrichment

  65.    Plaintiffs re-allege and incorporate by reference the allegations of paragraphs 1-8, 15-25
  of the Complaint as if fully set forth herein.
  66.    Plaintiff and Class members conferred a benefit on Defendant by purchasing the
  deceptively advertised hand sanitizer Product at an inflated price.
  67.    Defendant received the moneys paid by Plaintiff and Class members and thus knew of the
  benefit conferred upon them.
  68.    Defendant accepted and retained the benefit in the amount of the profits they earned from
  Defendant’s hand sanitizer sales paid by Plaintiff and Class members.


                                                      9
Case 9:21-cv-81298-DMM Document 1 Entered on FLSD Docket 07/27/2021 Page 10 of 11




   69.       Defendant has profited from their unlawful, unfair, misleading, and deceptive practices and
   advertising at the expense of Plaintiff and Class members, under circumstances in which it would
   be unjust for Defendant to be permitted to retain the benefit.
   118.      Plaintiff does not have an adequate remedy at law against Defendant.
   119.      Plaintiff and Class members are entitled to restitution of the amount paid for the Product
   and disgorgement of the profits Defendant derived from their hand sanitizer sales.
                                           PRAYER FOR RELIEF

   WHEREFORE, Plaintiff prays this Court:

   A.        Certify this action as a class action;

   B.        Award compensatory, statutory, and punitive damages as to all Counts where such relief is
   permitted by law;

   C.        Enjoin Defendant’s conduct and order Defendant to engage in a corrective advertising and
   labeling/disclosure campaign;

   D.        Award equitable monetary relief, including restitution;

   E.        Award pre-judgment and post-judgment interest at the legal rate;

   F.        Award Plaintiff and Class members the costs of this action, including reasonable attorneys’
   fees and expenses; and

   G.        Award such other and further legal and equitable relief as this Court may deem just and
   proper.

                                               JURY DEMAND

             Plaintiff demands a trial by jury on all issues so triable.

   DATED: July 27, 2021                                              s/William C. Wright

                                                                     WILLIAM WRIGHT
                                                                     THE WRIGHT LAW OFFICE, P.A.
                                                                     FL BAR NO. 138861
                                                                     515 N. Flagler Drive
                                                                     Suite P-300
                                                                     West Palm Beach, FL 33410

                                                       10
Case 9:21-cv-81298-DMM Document 1 Entered on FLSD Docket 07/27/2021 Page 11 of 11




                                                 Telephone: (561) 514-0904
                                                 Facsimile: (561) 514-0905
                                                 willwright@wrightlawoffice.com

                                                 DANIEL FAHERTY
                                                 TELFER, FAHERTY, &
                                                 ANDERSON, PL
                                                 FL BAR NO. 379697
                                                 815 S. Washington Avenue
                                                 Suite 201
                                                 Titusville, FL 32780
                                                 Telephone: (321) 269-6833
                                                 Facsimile: (321) 383-9970
                                                 CGuntner@ctrfa.com




                                       11
